                                                              Case 2:21-cv-00326-JCM-BNW Document 1 Filed 02/26/21 Page 1 of 4




                                                          1   AARON R. MAURICE, ESQ.
                                                              Nevada Bar No. 6412
                                                          2   BRITTANY WOOD, ESQ.
                                                              Nevada Bar No. 7562
                                                          3   ELIZABETH E. ARONSON, ESQ.
                                                              Nevada Bar No. 14472
                                                          4   MAURICE WOOD
                                                              9525 Hillwood Drive, Suite 140
                                                          5   Las Vegas, Nevada 89134
                                                              Telephone: (702) 463-7616
                                                          6   Facsimile: (702) 463-6224
                                                              E-Mail: amaurice@mauricewood.com
                                                          7              bwood@mauricewood.com
                                                                         earonson@mauricewood.com
                                                          8
                                                              Attorneys for Defendant,
                                                          9   WESTCOR LAND TITLE INSURANCE COMPANY
                                                         10
                                                                                            UNITED STATES DISTRICT COURT
                                                         11
               Tel: (702) 463-7616 Fax: (702) 463-6224




                                                                                                    DISTRICT OF NEVADA
                    9525 Hillwood Drive, Suite 140




                                                         12
MAURICE WOOD
                       Las Vegas, Nevada 89134




                                                                                                ***
                                                         13    WELLS FARGO BANK, NATIONAL                                  CASE NO.
                                                               ASSOCIATION,   AS    TRUSTEE    FOR
                                                         14    MORGAN STANELY CAPITAL I INC.
                                                               TRUST     2006-HEl,        MORTGAGE                         PETITION FOR REMOVAL
                                                         15    PASS-THROUGH CERTIFICATES, SERIES
                                                               2006-HEl,
                                                         16                    Plaintiff,
                                                         17                vs.
                                                         18    WESTCOR LAND TITLE INSURANCE
                                                               COMPANY; DOE INDIVIDUALS I through X;
                                                         19    and ROE CORPORATIONS XI through XX,
                                                               inclusive,
                                                         20
                                                                                         Defendants.
                                                         21

                                                         22              PLEASE TAKE NOTICE that Defendant Westcor Land Title Insurance Company

                                                         23   (“Defendant”), by and through its attorneys of record, the law firm of MAURICE WOOD, removes

                                                         24   this action from the Eighth Judicial District Court, Clark County, Nevada to the United States

                                                         25   District Court for the District of Nevada.

                                                         26              Federal jurisdiction exists over this proceeding pursuant to 28 U.S.C. §§ 1332, 1441, and

                                                         27   1446 because there is complete diversity among all of the properly named parties and because the

                                                         28   amount in controversy exceeds $75,000. In support of removal, Defendant states as follows:

                                                              (1003-3)                                       Page 1 of 4
                                                              Case 2:21-cv-00326-JCM-BNW Document 1 Filed 02/26/21 Page 2 of 4




                                                          1              1.     The basis for removal is diversity of citizenship pursuant to 28 U.S.C. § 1332.

                                                          2              2.     Complete diversity exists as follows:

                                                          3                     a. Defendant is a South Carolina corporation, with its principal place of business

                                                          4                        in the State of Florida. Accordingly, Defendant is considered a citizen of

                                                          5                        Florida and South Carolina pursuant to 28 U.S.C. §1332(c).

                                                          6                     b. Plaintiff is a national banking association with its principal place of business in

                                                          7                        California. See Compl. at ¶ 1. Accordingly, Plaintiff is considered a citizen of

                                                          8                        California pursuant to 28 U.S.C. §1332(c).

                                                          9              3. The amount in controversy exceeds the jurisdictional requirement as follows:
                                                         10                     a. Plaintiff alleges compensatory damages up to the Amount of Insurance of the

                                                         11                        Title Policy, which totals $199,750.00. See Compl. at 25, 29.
               Tel: (702) 463-7616 Fax: (702) 463-6224
                    9525 Hillwood Drive, Suite 140




                                                         12                     b. Plaintiff also requests punitive damages, attorneys’ fees and costs, and
MAURICE WOOD
                       Las Vegas, Nevada 89134




                                                         13                        additional statutory damages under NRS 686A.310, NRS 41.600, and NRS

                                                         14                        598.0915. See id. at 22–25.

                                                         15              4.     This removal is timely. On February 5, 2021, the Complaint and Summons were

                                                         16   served via personal service on Defendant’s resident agent.

                                                         17              5.     Accordingly, this Petition for Removal was filed within thirty days from the date

                                                         18   of Defendant’s receipt of the Complaint and Summons under 28 U.S.C. § 1446(b).

                                                         19              6.     Less than one year has elapsed from the date the action was commenced in state
                                                         20   court.

                                                         21              7.     Removal from state court to this Court is proper in this case as this District

                                                         22   embraces the place where the action is currently pending. See 28 U.S.C. § 1441(a).

                                                         23              8.     Pursuant to 28 U.S.C. § 1446(a), Westcor has annexed all process and pleadings

                                                         24   served upon Westcor and the same are attached hereto as Exhibit 1.

                                                         25              9.     Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of the original Petition for

                                                         26   Removal has been filed concurrently herewith with the Eighth Judicial District Court, Clark
                                                         27   County, Nevada and served upon the Plaintiff in this case.

                                                         28

                                                              (1003-3)                                        Page 2 of 4
                                                              Case 2:21-cv-00326-JCM-BNW Document 1 Filed 02/26/21 Page 3 of 4




                                                          1              10.    This Petition for Removal of Civil Action is signed pursuant to Rule 11 of the

                                                          2   Federal Rules of Civil Procedure. See 28 U.S.C. § 1446(a).

                                                          3              DATED this 26th day of February, 2021.

                                                          4                                                 MAURICE WOOD

                                                          5
                                                                                                            By /s/Brittany Wood
                                                          6                                                    AARON R. MAURICE, ESQ.
                                                                                                               Nevada Bar No. 006412
                                                          7                                                    BRITTANY WOOD, ESQ.
                                                                                                               Nevada Bar No. 007562
                                                          8                                                    ELIZABETH E. ARONSON, ESQ.
                                                                                                               Nevada Bar No. 14472
                                                          9                                                    9525 Hillwood Drive, Suite 140
                                                                                                               Las Vegas, Nevada 89134
                                                         10
                                                                                                                  Attorneys for Defendant,
                                                         11
               Tel: (702) 463-7616 Fax: (702) 463-6224




                                                                                                                  WESTCOR LAND TITLE            INSURANCE
                                                                                                                  COMPANY
                    9525 Hillwood Drive, Suite 140




                                                         12
MAURICE WOOD
                       Las Vegas, Nevada 89134




                                                         13

                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19
                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28

                                                              (1003-3)                                     Page 3 of 4
                                                              Case 2:21-cv-00326-JCM-BNW Document 1 Filed 02/26/21 Page 4 of 4




                                                          1                                     CERTIFICATE OF SERVICE

                                                          2              I hereby certify that I am an employee of Maurice Wood, and that on the 26th day of

                                                          3   February, 2021, I caused to be served a true and correct copy of the foregoing PETITION FOR

                                                          4   REMOVAL in the following manner:

                                                          5              (UNITED STATES MAIL): By depositing a copy of the above-referenced document for

                                                          6   mailing in the United States Mail, first-class postage prepaid, at Las Vegas, Nevada, to the parties

                                                          7   listed below at their last-known mailing addresses, on the date above written:

                                                          8              Darren T. Brenner, Esq.
                                                          9              Lindsay D. Robbins, Esq.
                                                                         Wright, Finlay & Zak LLP
                                                         10              7785 W. Sahara Ave., Suite 200
                                                                         Las Vegas, NV 89117
                                                         11
               Tel: (702) 463-7616 Fax: (702) 463-6224




                                                                         Attorneys for Plaintiff,
                                                                         Deutsche Bank National Trust Company as Trustee for New Century
                    9525 Hillwood Drive, Suite 140




                                                         12
MAURICE WOOD
                       Las Vegas, Nevada 89134




                                                                         Home Equity Loan Trust, Series 2005-D, Asset Backed Pass-Through Certificates
                                                         13

                                                         14

                                                         15

                                                         16                                                     /s/ Brittany Wood
                                                                                                                An Employee of MAURICE WOOD
                                                         17

                                                         18

                                                         19
                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28

                                                              (1003-3)                                     Page 4 of 4
